Case 2:20-cv-10914-CAS-JEM Document 41 Filed 03/23/21 Page 1 of 4 Page ID #:522




   1   Scott P. Cooper (SBN 96905)               Neville L. Johnson (SBN 66329)
       scooper @proskauer.com                    njohnson@jjllplaw.com
   2   Jennifer L. Jones (SBN 284624)            Douglas L. Johnson (SBN 209216)
       jljones@proskauer.com                     djohnson@jjllplaw.com
   3   PROSKAUER ROSE LLP                        JOHNSON & JOHNSON LLP
       2029 Century Park East, Suite 2400        439 North Canon Drive, Suite 200
   4   Los Angeles, California 90067             Beverly Hills, California 90210
       Tel.: 310.557.2900                        Tel.: 310-975-1080
   5   Fax: 310.557.2193                         Fax: 310-975-1095
   6   Myron D. Rumeld*                          Steven. A Schwartz*
       mrumeld@proskauer.com                     steveschwartz@chimicles.com
   7   Neil V. Shah*                             CHIMICLES SCHWARTZ KRINER
       nshah@proskauer.com                       & DONALDSON-SMITH LLP
   8   Anastasia S. Gellman*                     361 West Lancaster Avenue
       agellman@proskauer.com                    Haverford, PA 19041
   9   PROSKAUER ROSE LLP                        Tel.: 610-642-8500
       Eleven Times Square                       Fax: 610-649-3633
  10   New York, NY 10036                        * admitted pro hac vice
       Tel.: 212.969.3000
  11   Fax: 212.969.2900                         Robert J. Kriner, Jr.*
       * admitted pro hac vice                   rjk@chimicles.com
  12                                             Emily L. Skaug*
       Jani K. Rachelson*                        els@chimicles.com
  13   jrachelson@cwsny.com                      CHIMICLES SCHWARTZ KRINER
       Evan R. Hudson-Plush*                     & DONALDSON-SMITH LLP
  14   ehudson-plush@cwsny.com                   2711 Centerville Road, Suite 201
       COHEN WEISS AND SIMON LLP                 Wilmington, DE 19808
  15   900 Third Avenue, Suite 2100              Tel.: 302-656-2500
       New York, NY 10022-4869                   Fax: 302-656-9053
  16   Tel.: 212.563.4100                        * admitted pro hac vice
       Fax: 646.473.8254
  17   * admitted pro hac vice
  18   Attorneys for All Defendants excepting    Attorneys for Plaintiffs
       Bob Kaliban
  19
                            UNITED STATES DISTRICT COURT
  20
                          CENTRAL DISTRICT OF CALIFORNIA
  21
                                    WESTERN DIVISION
  22
       EDWARD ASNER,, et al.,                   CASE NO. 2:20-cv-10914-CAS (JEMx)
  23
                  Plaintiffs,                   JOINT STIPULATION REGARDING
  24                                            FILING OF AMENDED
            vs.                                 COMPLAINT AND SCHEDULE RE
  25                                            DEFENDANTS’ RESPONSE
     THE SAG-AFTRA HEALTH FUND,
  26 et al.,                                    The Hon. Christina A. Snyder
  27              Defendants.                   [Proposed Order filed concurrently
                                                herewith]
  28
          JOINT STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND
         SCHEDULE FOR DEFENDANTS’ RESPONSE (Case No. 2:20-cv-10914-CAS (JEMx))
Case 2:20-cv-10914-CAS-JEM Document 41 Filed 03/23/21 Page 2 of 4 Page ID #:523




   1        IT IS HEREBY STIPULATED by and between plaintiffs Edward Asner, et
   2 al., individually on behalf of themselves and others similarly situated (“Plaintiffs”),
   3 and defendants The SAG-AFTRA Health Fund, et al., with the exception of
   4 defendant Bob Kaliban (“Defendants”) (collectively, the “Parties”), by and through
   5 their respective undersigned counsel, as follows:
   6        WHEREAS, pursuant to the Stipulation to Extend Time to Respond to Initial
   7 Complaint by Not More Than 30 Days (L.R. 8-3) (ECF No. 26), the deadline for
   8 Defendants to answer or otherwise respond to the complaint in the above-captioned
   9 action was Tuesday, February 16, 2021;
  10        WHEREAS, on January 25, 2021, pursuant to L.R. 7-3 counsel for the Parties
  11 discussed the substance of Defendants’ anticipated motion to dismiss the complaint
  12 and any potential resolution;
  13        WHEREAS, Defendants filed their motion to dismiss the complaint with
  14 prejudice (“Defendants’ Motion to Dismiss”) on February 16, 2021;
  15        WHEREAS, pursuant to stipulation entered by the Court, the Parties agreed to
  16 a briefing schedule for Defendants’ Motion to Dismiss, pursuant to which Plaintiffs
  17 were allotted five weeks, or until March 23, 2021, to respond to Defendants’ Motion
  18 to Dismiss (ECF Nos. 35, 39) (the “Order Regarding Briefing Schedule”);
  19        WHEREAS, by email dated March 18, 2021, Plaintiffs’ counsel advised
  20 Defendants’ counsel of their intention to file on or before March 23 an amended
  21 complaint in lieu of opposing Defendants’ Motion to Dismiss;
  22        WHEREAS, while the Parties disagree as to whether leave of Court is
  23 necessary for the filing of an amended complaint, the Parties nevertheless have
  24 agreed to stipulate to and a schedule for the filing of an amended complaint,
  25 Defendants’ response thereto, including a briefing schedule for Defendants’
  26 renewed motion to dismiss with prejudice; and
  27        WHEREAS, the Parties believe that the stipulation and proposed briefing
  28 schedule advances the interests of efficiency and justice, and will not prejudice the
           JOINT STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND
          SCHEDULE FOR DEFENDANTS’ RESPONSE (Case No. 2:20-cv-10914-CAS (JEMx))
Case 2:20-cv-10914-CAS-JEM Document 41 Filed 03/23/21 Page 3 of 4 Page ID #:524




   1 interests of either side, including because no trial date has been set.
   2        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:
   3        1. Defendants consent to Plaintiffs filing an amended complaint on or before
   4            March 26, 2021.
   5        2. Defendants shall have through April 30, 2021 to answer, move or
   6            otherwise respond to the amended complaint.
   7        3. If Defendants move to dismiss the amended complaint, the following
   8            schedule shall apply:
   9               a. Plaintiffs shall file any opposition to Defendants’ motion on or
  10                  before Monday, May 31, 2021.
  11               b. Defendants shall file any reply to Plaintiffs’ opposition to
  12                  Defendants’ motion on or before Monday, June 21, 2021.
  13               c. Defendants shall notice the hearing date for their motion to dismiss
  14                  as Monday, July 19, 2021 at 10:00 a.m.
  15                                       Respectfully Submitted,
  16
       DATED: March 23, 2021               PROSKAUER ROSE LLP
  17
  18
  19                                       By:        /s/ Jennifer L. Jones
  20                                           Jennifer L. Jones
                                           Attorneys for All Defendants excepting Bob
  21                                       Kaliban
  22
       DATED: March 23, 2021               CHIMICLES SCHWARTZ KRINER
  23                                       & DONALDSON-SMITH LLP
  24
  25
                                           By:        /s/ Steven A. Schwartz
  26
                                               Steven A. Schwartz
  27                                       Attorneys for Plaintiffs
  28
           JOINT STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND
          SCHEDULE FOR DEFENDANTS’ RESPONSE (Case No. 2:20-cv-10914-CAS (JEMx))
Case 2:20-cv-10914-CAS-JEM Document 41 Filed 03/23/21 Page 4 of 4 Page ID #:525




   1                               E-FILING ATTESTATION
   2         I, Jennifer L. Jones, attest pursuant to Local Rule 5-4.3.4(a)(2)(i) that all other
   3 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
   4 content and have authorized the filing.
   5
   6                                           /s/ Jennifer L. Jones
   7                                           Jennifer L. Jones

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
           JOINT STIPULATION REGARDING FILING OF AMENDED COMPLAINT AND
          SCHEDULE FOR DEFENDANTS’ RESPONSE (Case No. 2:20-cv-10914-CAS (JEMx))
